Case 1:17-cv-04869-FB-LB Document 76-1 Filed 10/12/18 Page 1 of 10 PageID #: 1840




                  Letter Motion – Protective Order
                            October 12, 2018




                               EXHIBIT A
Case 1:17-cv-04869-FB-LB Document 76-1 Filed 10/12/18 Page 2 of 10 PageID #: 1841



                                  UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF NEW YORK


 STEVEN B. BARGER,                                     Civil Case No.: 1:17-cv-04869-FB-LB

                        Plaintiff,
                                                       DEFENDANTS INITIAL DISLCOSURES
 v.                                                     PURSUANT TO FED. R. CIV. P. 26(a)

 FIRST DATA CORPORATION, et. al,

                        Defendants.


              Defendants First Data Corporation (“First Data”), Frank Bisignano, Dan Charron,

 Anthony Marino, Karen Whalen, Lori Graesser, and Rhonda Johnson (collectively

 “Defendants”), by and through their undersigned counsel, hereby provide their initial disclosures

 as required by Fed. R. Civ. P. 26(a)(1). In making their initial disclosures, Defendants do not

 waive any protection provided by the attorney work product doctrine, attorney-client privilege,

 or any other applicable privilege, doctrine, or immunity. Moreover, Defendants reserve the right

 to supplement these initial disclosures as additional discovery, investigation and analysis may

 warrant or require.

        1.      Rule 26(a)(1)(A)(i): The name and, if known, the address, and telephone
 number of each individual likely to have discoverable information — along with the
 subjects of that information — that the disclosing party may use to support its claims or
 defenses, unless the use would be solely for impeachment.

              Name                    Address/Telephone Number            Subject of Information
 Plaintiff Steven B. Barger           Stephen M. Zeitlin, Esq.         Plaintiff, a former employee
                                      David A. Zeitlin, Esq.           of First Data, has knowledge
                                      Zeitlin & Zeitlin, P.C.          regarding his employment
                                      50 Court Street, Suite 506       with First Data, the allegations
                                      Brooklyn, New York 11201         of his Complaint, his alleged
                                      T: (718) 522-5644                damages, and efforts at
                                      david@zeitlinlawfirm.com         mitigation.
                                      Attorneys for Plaintiff




 1102324.3 11/26/2017
Case 1:17-cv-04869-FB-LB Document 76-1 Filed 10/12/18 Page 3 of 10 PageID #: 1842



                             Shawn E. Shearer
                             The Law Office of Shawn
                             Shearer, P.C.
                             3839 McKinney Avenue,
                             Suite 155-254
                             Dallas, Texas 75204
                             T: (214) 434-1594
                             shawn@shearerlaw.pro
 Shawn E. Shearer, Esq.      The Law Office of Shawn    Mr. Shearer has knowledge
                             Shearer, P.C.              and information regarding his
                             3839 McKinney Avenue,      severance negotiations with
                             Suite 155-254              Defendant Graesser, as alleged
                             Dallas, Texas 75204        in ¶¶ 169-174 of the
                             T: (214) 434-1594          Complaint.
                             shawn@shearerlaw.pro
 Defendant Frank Bisignano   This witness may only be   Defendant Bisignano, the
                             contacted through the      CEO of First Data, has
                             undersigned counsel.       knowledge regarding the
                                                        decision to implement a
                                                        reduction in force which
                                                        began in late 2016 and the
                                                        inclusion of Plaintiff in the
                                                        reduction in force. He may
                                                        also have some information
                                                        regarding Plaintiff’s
                                                        employment with First Data.
 Defendant Dan Charron       This witness may only be   Defendant Charron, an EVP of
                             contacted through the      First Data and Plaintiff’s
                             undersigned counsel.       ultimate supervisor, has
                                                        knowledge regarding the
                                                        reduction in force which
                                                        began in late 2016 and his
                                                        decision after consultation
                                                        with members of management
                                                        to include Plaintiff in the
                                                        reduction in force. He is likely
                                                        to also have knowledge
                                                        regarding certain of First
                                                        Data’s policies, practices, and
                                                        procedures, Plaintiff’s
                                                        employment with First Data
                                                        and the allegations set forth in
                                                        the Complaint.
 Defendant Anthony Marino    This witness may only be   Defendant Marino, an EVP of
                             contacted through the      First Data, has knowledge
                             undersigned counsel.       regarding the reduction in


                                          -2-
 1102324.3 11/26/2017
Case 1:17-cv-04869-FB-LB Document 76-1 Filed 10/12/18 Page 4 of 10 PageID #: 1843



                                                       force which began in late 2016
                                                       and the decision to include
                                                       Plaintiff in the reduction in
                                                       force. He also has knowledge
                                                       of his interactions with
                                                       Plaintiff as alleged in the
                                                       Complaint and Plaintiff’s
                                                       leave of absence. He is likely
                                                       to also have knowledge
                                                       regarding certain of First
                                                       Data’s personnel policies,
                                                       practices, and procedures and
                                                       Plaintiff’s employment with
                                                       First Data.
 Defendant Karen Whalen     This witness may only be   Defendant Whalen, an SVP of
                            contacted through the      First Data, has knowledge
                            undersigned counsel.       regarding the reduction in
                                                       force which began in late 2016
                                                       and the decision to include
                                                       Plaintiff in the reduction in
                                                       force. She also has knowledge
                                                       regarding certain of First
                                                       Data’s personnel policies,
                                                       practices, and procedures and
                                                       Plaintiff’s employment with
                                                       First Data.
 Defendant Lori Graesser    This witness may only be   Defendant Graesser, an
                            contacted through the      Associate General Counsel of
                            undersigned counsel.       First Data, has non-privileged
                                                       information regarding her
                                                       severance negotiations with
                                                       Plaintiff’s counsel Shawn
                                                       Shearer as alleged in the
                                                       Complaint. She also has non-
                                                       privileged information
                                                       regarding First Data’s
                                                       personnel policies, practices,
                                                       and procedures. She may also
                                                       have knowledge of other
                                                       information regarding the
                                                       allegations in the Complaint,
                                                       but this information is subject
                                                       to the attorney client and/or
                                                       work product privileges given
                                                       her role as in house counsel at
                                                       First Data.


                                         -3-
 1102324.3 11/26/2017
Case 1:17-cv-04869-FB-LB Document 76-1 Filed 10/12/18 Page 5 of 10 PageID #: 1844



 Defendant Rhonda Johnson   This witness may only be   Defendant Johnson, a VP of
                            contacted through the      First Data, has knowledge
                            undersigned counsel.       regarding Plaintiff’s
                                                       performance as a manager and
                                                       her counseling of him with
                                                       respect to various personnel
                                                       issues, his leave of absence,
                                                       First Data’s personnel
                                                       policies, practices, and
                                                       procedures, the terms and
                                                       conditions of Plaintiff’s
                                                       employment and termination,
                                                       the reduction in force, and the
                                                       allegations set forth in the
                                                       Complaint regarding her
                                                       interactions with Plaintiff.
 Jeffrey Hack               This witness may only be   Mr. Hack is a former First
                            contacted through the      Data EVP and Plaintiff’s
                            undersigned counsel.       immediate supervisor who
                                                       was also laid off due the
                                                       reduction in force at or around
                                                       the same time that Plaintiff
                                                       was notified of his inclusion in
                                                       the reduction in force. He has
                                                       knowledge regarding the
                                                       reduction in force which
                                                       began in late 2016 and the
                                                       decision to include Plaintiff in
                                                       the reduction in force. He also
                                                       has knowledge of Plaintiff’s
                                                       performance as a First Data
                                                       employee.
 Justin Stamey              This witness may only be   Mr. Stamey, an employee of
                            contacted through the      First Data who worked with
                            undersigned counsel.       Plaintiff in the Training
                                                       Department, has knowledge of
                                                       Plaintiff’s performance as
                                                       Manager of the Training
                                                       Department and may have
                                                       knowledge regarding the
                                                       allegations set forth in the
                                                       Complaint.
 Theresa Ward               This witness may only be   Ms. Ward, a former employee
                            contacted through the      of First Data who worked with
                            undersigned counsel.       Plaintiff in the Training
                                                       Department, has knowledge of


                                         -4-
 1102324.3 11/26/2017
Case 1:17-cv-04869-FB-LB Document 76-1 Filed 10/12/18 Page 6 of 10 PageID #: 1845



                                                       Plaintiff’s performance as
                                                       Manager of the Training
                                                       Department and may have
                                                       knowledge regarding the
                                                       allegations set forth in the
                                                       Complaint.
 Julie Kelly                This witness may only be   Ms. Kelly, an employee of
                            contacted through the      First Data who worked with
                            undersigned counsel.       Plaintiff in the Training
                                                       Department, has knowledge of
                                                       Plaintiff’s performance as
                                                       Manager of the Training
                                                       Department and may have
                                                       knowledge regarding the
                                                       allegations set forth in the
                                                       Complaint.
 Katie Delaney Broderick    This witness may only be   Ms. Delaney Broderick, a
                            contacted through the      former employee of First
                            undersigned counsel.       Data, has knowledge of
                                                       Plaintiff’s performance as
                                                       Manager of the Training
                                                       Department and may have
                                                       knowledge regarding the
                                                       allegations set forth in the
                                                       Complaint.
 Gita Patel                 This witness may only be   Ms. Patel, an employee of
                            contacted through the      First Data and Plaintiff’s
                            undersigned counsel.       former executive assistant, has
                                                       knowledge of Plaintiff’s
                                                       performance as Manager of
                                                       the Training Department and
                                                       may have knowledge
                                                       regarding the allegations set
                                                       forth in the Complaint.
 James Britt                This witness may only be   Mr. Britt, an employee of First
                            contacted through the      Data, worked with Plaintiff as
                            undersigned counsel.       his HR Partner prior to
                                                       Defendant Johnson assuming
                                                       this role. Mr. Britt is likely to
                                                       have knowledge regarding
                                                       certain of First Data’s
                                                       personnel policies, practices,
                                                       and procedures and Plaintiff’s
                                                       employment with First Data.
 Robin Ording               This witness may only be   Ms. Ording, a First Data VP,
                            contacted through the      has knowledge regarding the


                                         -5-
 1102324.3 11/26/2017
Case 1:17-cv-04869-FB-LB Document 76-1 Filed 10/12/18 Page 7 of 10 PageID #: 1846



                                       undersigned counsel.             Training Group and may have
                                                                        knowledge regarding the
                                                                        allegations set forth in the
                                                                        Complaint.
 Kathy Benhardt                        This witness may only be         Ms. Benhardt, a First Data VP,
                                       contacted through the            has knowledge regarding First
                                       undersigned counsel.             Data’s personnel policies,
                                                                        practices, and procedures and
                                                                        information regarding the
                                                                        reduction in force.
 Joseph Plumeri                        This witness may only be         Mr. Plumeri, the Vice
                                       contacted through the            Chairman of First Data, has
                                       undersigned counsel.             knowledge regarding
                                                                        Plaintiff’s employment with
                                                                        First Data and his interactions
                                                                        with Plaintiff.
 Dr. Louis Harrison                                                     As alleged in ¶¶ 96-101 of the
                                                                        Complaint, Dr. Harrison was
                                                                        one of Plaintiff’s doctors.
 Dr. Tapan Padhya                                                       As alleged in ¶¶ 112-115 of
                                                                        the Complaint, Dr. Padhya
                                                                        was one of Plaintiff’s doctors.
 All persons identified in
 Plaintiff’s Rule 26(a)
 disclosures, supplemental
 disclosures, discovery
 responses, and document
 production.
 All persons identified by
 Defendants in their discovery
 responses and document
 production.

              Defendants reserve the right to amend these disclosures during the course of discovery

 and incorporates herein by reference those individuals identified by Plaintiff in his Rule 26(a)

 Initial Disclosures.

         2.     Rule 26(a)(1)(A)(ii): A copy — or a description by category and location —
 of all documents, electronically stored information, and tangible things that the disclosing
 party has in its possession, custody, or control and may use to support its claims or
 defenses, unless the use would be solely for impeachment.




                                                     -6-
 1102324.3 11/26/2017
Case 1:17-cv-04869-FB-LB Document 76-1 Filed 10/12/18 Page 8 of 10 PageID #: 1847



              The following are non-privileged documents or categories of documents, (including ESI),

 in Defendants’ possession, custody, or control that may be used to support their claims or

 defenses. Pursuant to Rule 26(a)(1)(B), the list may not include the relevant documents believed

 to be in Plaintiff’s possession or the possession of third parties:

              1.        Documents regarding the reduction in force which began to be implemented in
                        late 2016.

              2.        Plaintiff’s personnel file.

              3.        Documents describing Plaintiff’s compensation and benefits.

              4.        Documents describing Plaintiff’s duties and responsibilities during his
                        employment with First Data.

              5.        First Data’s employment policies relating to FMLA, paid time off, disability
                        insurance benefits, equal employment opportunity, anti-discrimination, and
                        reasonable accommodations.

              6.        Plaintiff’s medical information submitted to First Data.

              7.        Communications and documents exchanged between Plaintiff and Defendants
                        related to the allegations in Plaintiff’s Complaint.

              8.        Documents and communications related to Plaintiff’s performance and leadership
                        of the Training Group.

              9.        Documents, including communications with Plaintiff, regarding his severance
                        package.

              10.       Documents related to the CEO Action for Diversity & Inclusion.

              11.       Documents identified in disclosures of other parties or non-parties as provided in
                        discovery, as well as any documents identified or produced in discovery by other
                        parties.

              12.       Defendants reserve the right to amend these disclosures during the course of
                        discovery.

        3.      Rule 26(a)(1)(A)(iii): A computation of each category of damages claimed by
 the disclosing party — who must also make available for inspection and copying under
 Rule 34 the documents or other evidentiary material, unless privileged or protected from
 disclosure, on which each computation is based, including materials bearing on the nature
 and extent of injuries suffered.



                                                        -7-
 1102324.3 11/26/2017
Case 1:17-cv-04869-FB-LB Document 76-1 Filed 10/12/18 Page 9 of 10 PageID #: 1848



              Not applicable at this time, subject to and without waiving Defendants’ right to recover

 (i) their attorneys’ fees and costs incurred in defending this meritless case and (ii) any rights to

 indemnification or contribution from any other party or non-party.

         4.     Rule 26(a)(1)(A)(iv): For inspection and copying as under Rule 34, any
 insurance agreement under which an insurance business may be liable to satisfy all or part
 of a possible judgment in the action or to indemnify or reimburse for payments made to
 satisfy the judgment.

               Not applicable.

                                                        Respectfully submitted,

                                                        SAUL EWING ARNSTEIN & LEHR LLP

                                                        /s/ Gary B. Eidelman
                                                        Gary B. Eidelman (admitted pro hac vice)
                                                        500 E Pratt Street
                                                        Baltimore, Maryland 21202
                                                        T: (410) 332-8975
                                                        F: (410) 332-8976
                                                        Gary.Eidelman@saul.com

                                                        Gillian A. Cooper
                                                        650 College Road East, Suite 4000
                                                        Princeton, New Jersey 08540
                                                        T: (609) 452-5021
                                                        F: (609) 452-6103
                                                        Gillian.Cooper@saul.com

                                                        Attorneys for Defendants




                                                      -8-
 1102324.3 11/26/2017
Case 1:17-cv-04869-FB-LB Document 76-1 Filed 10/12/18 Page 10 of 10 PageID #: 1849



                                      CERTIFICATION OF SERVICE

               I hereby certify that a true and correct copy of the foregoing Defendants’ Initial

  Disclosures Pursuant to Fed. R. Civ. P. 26(a) was served on the following counsel via electronic

  mail:

                                             Stephen M. Zeitlin, Esq.
                                              David A. Zeitlin, Esq.
                                              Zeitlin & Zeitlin, P.C.
                                            50 Court Street, Suite 506
                                           Brooklyn, New York 11201
                                                T: (718) 522-5644
                                           david@zeitlinlawfirm.com
                                              Attorneys for Plaintiff

                                              Shawn E. Shearer
                                    The Law Office of Shawn Shearer, P.C.
                                    3839 McKinney Avenue, Suite 155-254
                                            Dallas, Texas 75204
                                             T: (214) 434-1594
                                           shawn@shearerlaw.pro
                                            Attorneys for Plaintiff



                                                                     /s/ Gary B. Eidelman
                                                                     Gary B. Eidelman


  Dated: November 26, 2017




                                                        -9-
  1102324.3 11/26/2017
